Citation Nr: 1701134	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of tonsillar carcinoma, claimed as throat cancer as due to exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966 and from May 1971 to June 1988, with periods of Reserve service between periods of active duty.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

There was no event, injury, or disease related to tonsillar carcinoma that occurred in service, and the Veteran did not engage in a radiation-risk activity on active duty.


CONCLUSION OF LAW

The criteria for service connection for residuals of tonsillar carcinoma, claimed as throat cancer as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to tonsillar carcinoma that occurred in service, and VA therefore has no duty to provide a medical examination.  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for residuals of tonsillar carcinoma, articulated as throat cancer due to ionizing radiation in his March 2009 claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases which may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, another set of radiogenic diseases found five years or more after service in an ionizing radiation-exposed veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311(b)(2).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that:  (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service treatment records do not reflect any symptoms of or treatment for tonsillar carcinoma and the Veteran does not contend that his disability arose while on active duty.  Rather, VA treatment records establish that he was diagnosed with tonsillar carcinoma in 2004, treated with surgery, and regularly monitored since.  

In August 2009, the Veteran was notified by letter of the evidentiary requirements for a claim based on exposure to ionizing radiation.  This letter included a blank Radiation Risk Activity Worksheet to be completed and returned.  No response to this letter was received, but in his December 2009 notice of disagreement the Veteran stated that he was exposed to radiation in Germany when he personally and physically handled radioactive materials for nuclear weapons.  No further specificities were provided by the Veteran.

Service personnel records indicate that the Veteran served in Germany during his first period of active duty from September 1963 to June 1966.  There is no record of any activity which would involve exposure to ionizing radiation.  His Department of Defense Form 214 for that period indicates a specialty in field artillery.

The Board finds that the evidence weighs against a finding of an event, injury, or disease related to tonsillar carcinoma that occurred in service.  Specifically, the Board finds that the evidence weighs against a finding that the Veteran was exposed to ionizing radiation.  The only evidence of exposure to radiation is the Veteran's statement that he handled radioactive material while stationed in Germany.  Despite a request from VA, the Veteran has not provided any specific information to enable VA to corroborate this statement.  Furthermore, presumptive service connection based on exposure to ionizing radiation is not available to the Veteran because the handling of undetonated nuclear weapons is not considered a radiation-risk activity under 38 C.F.R. § 3.309(d)(3)(ii).  The Board further notes that the provisions of 38 C.F.R. § 3.311 requiring referral to the Under Secretary for Benefits only apply after VA has made a finding of exposure to ionizing radiation.  As there is no such finding here, referral is not required.  Finally, there is no indication in the record that the Veteran's tonsillar carcinoma could be otherwise related to service.  For these reasons, the Board finds that the evidence weighs against a finding of an event, injury, or disease related to tonsillar carcinoma that occurred in service, and service connection is therefore denied.


ORDER

Service connection for residuals of tonsillar carcinoma, claimed as throat cancer as due to exposure to ionizing radiation, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


